878 F.2d 1444
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Billy E. HARRIS, Petitioner,v.DEPARTMENT OF JUSTICE, Respondent.
No. 89-3159.
United States Court of Appeals, Federal Circuit.
May 4, 1989.

Before MARKEY, Chief Judge, and PAULINE NEWMAN and MICHEL, Circuit Judges.
MARKEY, Chief Judge.

DECISION

1
Billy E. Harris (Harris) appeals from a Merit Systems Protection Board (board), No. SF07528810596, dismissal for lack of jurisdiction.  We affirm.

OPINION

2
The board considered evidence of coercion and determined that Harris's resignation was voluntary.  We cannot say that credibility determination is unsupported by substantial evidence.    Griessenauer v. Department of Energy, 754 F.2d 361, 364 (Fed.Cir.1985).  A voluntary resignation is not appealable to the board.  See 5 U.S.C. Sec. 7701(a).